             Case 5:19-cv-00289-XR Document 4 Filed 03/22/19 Page 1 of 2



                         UNITED STATES DISTRICT COURT FOR THE
                              WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

                                                   §
 CHRISTOPHER WARD et. al,
                                                   §
                                                   §
           Plaintiffs,
                                                   §
                                                   §
 v.                                                     Civil Action No. 5:19-CV-289-XR
                                                   §
                                                   §
 UNITED STATES,
                                                   §
                                                   §
           Defendant.
                                                   §

                                               ORDER

          On this day the Court considered the status of this case. Federal Rule of Civil Procedure

42(a) provides that if actions “involve a common question of law or fact,” the court may

“consolidate the actions” or “issue any other order to avoid unnecessary cost or delay.” FED. R.

CIV. P. 42(a). The decision to consolidate actions under Rule 42(a) is “entirely within the

discretion of the district court as it seeks to promote the administration of justice.” Gentry v. Smith,

487 F.2d 571, 581 (5th Cir. 1973).

          The following cases have already been consolidated, with 5:18-CV-555-XR being the lead

case, because they share common questions of law and fact:


      •   5:18-CV-555-XR

      •   5:18-CV-712-XR

      •   5:18-CV-881-XR

      •   5:18-CV-944-XR

      •   5:18-CV-949-XR

      •   5:18-CV-951-XR
          Case 5:19-cv-00289-XR Document 4 Filed 03/22/19 Page 2 of 2



   •   5:18-CV-1151-XR

   •   5:19-CV-184-XR


       This case shares the same common questions of law and fact as the above consolidated

cases. Accordingly, it is ORDERED that this case, 5:19-CV-289-XR, is consolidated with the lead

case, 5:18-CV-555-XR.

       It is so ORDERED.

       SIGNED this 22nd day of March, 2019.




                                    XAVIER RODRIGUEZ
                                    UNITED STATES DISTRICT JUDGE
